UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 TABITHA LULO,

                                       Plaintiff,                    19 Civ. 3776 (PAE)
                        -v-
                                                                           ORDER
 OTG MANAGEMENT, INC.,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       At today’s conference, the Court set the following schedule for defendant’s anticipated

motion for summary judgment:

           x   Defendant’s motion for summary judgment is due June 11, 2021;

           x   Plaintiff’s opposition is due July 9, 2021; and

           x   Defendant’s reply is due July 23, 2021.

The Court also dismissed defendants John Does 1–10. The Clerk of Court is respectfully

directed to update the case caption to reflect the caption above.



       SO ORDERED.


                                                                 
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: May 4, 2021
       New York, New York




                                                    1
